                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                CASE:

DOUG LONGHINI,

            Plaintiff,

  v.

RAFEL LLC,

        Defendant.
___________________________________/

                                             COMPLAINT
       Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter “Plaintiff”), sues RAFEL LLC (hereinafter

“Defendant”), and as grounds alleges:

                             JURISDICTION, PARTIES. AND VENUE

       1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

1343 and 42 U.S.C. § 12117(a).

       2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.

       3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

residence in Miami-Dade County, Florida, and is otherwise sui juris.

       4.           At all times material, Defendant, RAFEL LLC, was and is a Florida Not for Profit
Corporation, with its principal place of business, agents, officers and/or offices in Palm Beach

Gardens.

       5.            At all times material, Defendant, RAFEL LLC, owned a commercial office

building located at 14750 NW 77th Court, Miami Lakes, Florida (the “Commercial Property”).

       6.            Venue is properly located in the Southern District of Florida because Defendant’s

Commercial Property that is the subject of this Action, is located in Miami-Dade, Florida, and

Defendant regularly conducts business within Miami-Dade County, Florida, and because a

substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

County, Florida at the Commercial Property.

                                      FACTUAL ALLEGATIONS

       7.            Although over twenty-seven (27) years have passed since the effective date of

Title III of the ADA, Defendant has yet to make its Commercial Property accessible to individuals

with disabilities.

        8.           Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

people who are disabled in ways that block them from access and use of Defendant’s Commercial

Property.

       9.            The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance

       10.           Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

has very limited use of his hands and cannot operate any mechanisms which require tight grasping



                                                    2
or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

without the use of a wheelchair. He is limited in his major life activities by such, including but

not limited to walking, standing, grabbing, grasping and/or pinching.

           11.         Defendant, owns and operates the Commercial Property which is located in

Miami Lakes, Florida that are the subject of this Action. The subject Commercial Property and

the businesses located therein are open to the public, contain a myriad of different businesses and

are all located in Miami Lakes, Florida.

           12.         The individual Plaintiff visited the Commercial Property (including the related

parking lots and common areas) to include a visit on or about January 16, 2020, and encountered

multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

Property and businesses therein. He visits the Commercial Property and businesses therein, when

he is in the area searching for accessible office space 1 and has definite plans to return to the

Commercial Property within one (1) month of the filing of this Complaint in order to avail himself

of the goods and services offered to the public at the Commercial Property, if it becomes

accessible.

           13.         Plaintiff visited the Commercial Property and businesses located therein as a

patron/customer, and intends to return to the Commercial Property in order to avail himself of the

goods and services offered to the public at the Commercial Property. Plaintiff resides near the

Commercial Property, approximately twelve (12) miles from the Commercial Property, in the

same state and county as the Commercial Property, regularly frequents the Defendants’

Commercial Property for its intended purposes, and intends to return to the Commercial Property

within one (1) month’s time.



1
    Plaintiff is the President for the National Alliance for Accessibility, Inc.

                                                               3
       14.      The Plaintiff found the Commercial Property to be rife with ADA violations.

The Plaintiff encountered architectural barriers at the subject Commercial Property, and wishes to

continue his patronage and use of the Commercial Property and the business therein.

       15.       The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

in violation of the ADA, at the Commercial Property. The barriers to access at Defendant’s

Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

Property and businesses therein and likewise endangered his safety. The barriers to access, which

are set forth below, have accordingly posed a risk of injury(ies), embarrassment, and discomfort

to Plaintiff, DOUG LONGHINI, and others similarly situated.

       16.       Defendant owns and operates a place of public accommodation as defined by the

ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

responsible for complying with the obligations of the ADA. The place of public accommodation

(the buildings and business property that is the subject of this Action for their violations of the

ADA) that Defendant owns and operates, is the Commercial Property referenced above.

       17.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

described Commercial Property, including, but not necessarily limited to the allegations in

Paragraph 19 of this Complaint. Plaintiff has reasonable grounds to believe that he will continue

to be subjected to discrimination at the Commercial Property which is open to the public and in

violation of the ADA. Plaintiff desires to visit the Commercial Property not only to avail himself

of the goods and services available at the Commercial Property, but to also assure himself that this

Commercial Property is in compliance with the ADA, so that he and others similarly situated will

have full and equal enjoyment of the Commercial Property without fear of discrimination.

       18.       Defendant has discriminated against the individual Plaintiff by denying him



                                                 4
      access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

      and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

      U.S.C. § 12182 et seq.

             19.      Defendant has discriminated, and continues to discriminate, against Plaintiff in

      violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

      January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

      less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

      Commercial Property, include, but are not limited to, the following:
           A. Parking

 i.      The Plaintiff had difficulty accessing the facility, as there are sections without designated

         accessible parking spaces. Violation: Accessible parking spaces are not dispersed and located

         closest to accessible entrances, violating Section 4.6.2 of the ADAAG and Section 208.3.1 of

         the 2010 ADA Standards, whose resolution is readily achievable.

ii.      The required vertical clearance is not provided at the entry to the public parking garage, which

         does not allow for tall wheelchair vans to use covered parking violating Section 4.6.5 of the

         ADAAG and Section 502.5 of the 2010 ADA Standards.

             B. Entrance Access and Path of Travel

 i.      The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

         Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

         Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

ii.      The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

         handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

         Standards, whose resolution is readily achievable.




                                                       5
iii.      The Plaintiff could not navigate the curb ramps without assistance, as there are curb ramps at

          the facility that contain excessive flared side slopes, violating Section 4.7.5 of the ADAAG

          and Section 406.3 of the 2010 ADA Standards, whose resolution is readily achievable.

              C. Access to Goods and Services

       1. There are drinking fountains that don’t provide access to those who have difficulty bending or

          stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of

          the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

          readily achievable.

              D. Public Restrooms

  i.      The Plaintiff could not exit the restroom without assistance, as the required maneuvering

          clearance was not provided due to the location of a trashcan. Violation: The restroom door

          does not provide the required latch side clearance due to a lack of maintenance violating

          Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

ii.       The Plaintiff had difficulty using the urinals as the rims are mounted too high. Violation: There

          are urinals provided for public use that do not comply with the standards set forth in Section

          4.18.2 of the ADAAG and Section 605.2 of the 2010 ADA Standards, whose resolution is

          readily achievable.

iii.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

          accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

          are not fully wrapped or maintained outside the accessible toilet compartment violating Section

          4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

          resolution is readily achievable.



                                                       6
 iv.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

  v.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.    The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing.

        Violation: The grab bars in the accessible toilet compartment do not comply with the

        requirements prescribed in Section 4.17.6 of the ADAAG and Sections 604.5.2 and 609 of

        the 2010 ADA Standards, whose resolution is readily achievable.

vii.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet in the accessible toilet

        compartment is mounted at a non-compliant distance from the wall in violation of Section

        4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

viii.   The Plaintiff could not use the toilet compartment without assistance, as one of the required

        size is not provided: Violation: The toilet compartments provided for public use at the facility

        are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

        2010 ADA Standards, whose resolution is readily achievable.




                                                      7
 ix.      The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

          the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

          Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

          is readily achievable.

  x.      The Plaintiff could not use the accessible toilet compartment without assistance, as the required

          clear floor space is not provided due to the door swinging into the area. Violation: Compliant

          clear floor space is not provided in the accessible toilet compartment, violating Sections 4.2.3,

          4.22.2, & 4.22.3 of the ADAAG and Sections 304.4 & 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 xi.      The Plaintiff could not enter the restroom without assistance, as the door width is too narrow.

          Violation: The clear width at restroom doors is less than the prescribed minimums violating

          Section 4.13.5 of the ADAAG and Section 404.2.3 of the 2010 ADA Standards, whose

          resolution is readily achievable.

xii.      The Plaintiff could not exit the restroom without assistance, as the required maneuvering

          clearance is not provided. Violation: The restroom door does not provide the required latch

          side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

xiii.     The Plaintiff could not use the toilet without assistance as the seat is not mounted at the

          required height. Violation: The water closet seats are mounted at a non-compliant height from

          the floor in violation of Section 4.16.3 of the ADAAG and Section 604.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

              20.      The discriminatory violations described in Paragraph 19 are not an exclusive list

       of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of



                                                       8
public accommodation in order to photograph and measure all of the discriminatory acts violating

the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

enjoyment of the Commercial Property and businesses therein; Plaintiff requests to be physically

present at such inspection in conjunction with Rule 34 and timely notice.


       21.          The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the

businesses and facilities therein; and have otherwise been discriminated against and damaged by

the Defendant because of the Defendant’s ADA violations as set forth above. The individual

Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein. In order to remedy

this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

accommodation in order to determine all of the areas of non-compliance with the Americans with

Disabilities Act.

       22.          Defendant has discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility, in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods,          services,   facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be necessary to ensure


                                                   9
that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.

       23.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

       24.        A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public

accommodation, the Plaintiff and those similarly situated, will continue to suffer such

discrimination, injury and damage without the immediate relief provided by the ADA as requested

herein. In order to remedy this discriminatory situation, the Plaintiff require an inspection of the

Defendant’s place of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.

       25.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendant.

       26.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the Commercial Property owned and

operated by the Defendant, located in Miami Lakes, Florida, the interiors, exterior areas, and the

common exterior areas of the property to make those facilities readily accessible and useable to

the Plaintiff and all other mobility-impaired persons; or by closing the facility until such time as

the Defendants cures their violations of the ADA.

       WHEREFORE, the Plaintiff, DOUG LONGHINI, respectfully requests that this Honorable

                                                  10
Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq.; (ii) Injunctive relief against Defendant including an order to make all readily achievable

alterations to the facilities; or to make such facilities readily accessible to and usable by individuals

with disabilities to the extent required by the ADA; and to require Defendant to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such steps that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees,

costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

deems just and proper, and/or is allowable under Title III of the Americans with Disabilities Act.

Dated: March 10, 2020

                                                GARCIA-MENOCAL & PEREZ, P.L.

                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court, No. 3
                                                Miami, FL 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperezlaw@gmail.com
                                                Secondary E-Mail: bvirues@lawgmp.com
                                                                    aquezada@lawgmp.com


                                                By: /s/ Anthony J. Perez
                                                      ANTHONY J. PEREZ
                                                      Florida Bar No.: 535451




                                                   11
